Citation Nr: 1713024	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  16-62 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for degenerative arthritis of the lumbar spine.


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1968 to February 1971.  He was awarded the Purple Heart medal as the result of injuries sustained during service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the issue on appeal.

The Veteran contends he has a low back disability due to service.  His service records confirm he was treated for a shrapnel wound incurred during service in Vietnam, and the residual scar is already service-connected.  On May 2016 VA examination, the examiner confirmed a diagnosis of degenerative arthritis.  In a July 2016 addendum opinion, the same examiner stated the Veteran's back condition was less likely than not related to his injury in Vietnam, and that it was rather a natural part of the aging process.  The examiner failed to comment on supporting medical evidence indicating the Veteran had a retained metallic foreign body in his back, and whether that was related to his diagnosed degenerative arthritis.

The Board finds that the July 2016 VA opinion is incomplete (and inadequate) because it is not supported by adequate rationale.  Therefore, an examination to secure an adequate medical opinion is necessary.

Accordingly, the case is REMANDED for the following action:


1. The AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for the degenerative arthritis of the lumbar spine on appeal; this specifically includes treatment records from the Providence VA Medical Center from June 2016 to the present.

2. After completing directive (1), the AOJ should arrange for a VA examination with the appropriate medical professional regarding the nature and etiology of the Veteran's degenerative arthritis of the lumbar spine.  Based on the record, the examiner should provide a response to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's degenerative arthritis of the lumbar spine is related to service?  It is requested that the rationale for this opinion include some discussion of the Veteran's shrapnel wound during service in Vietnam, as well as the May 1980 private treatment records attributing pain and stiffness in the low back to a retained metallic foreign body.

Detailed reasons for all opinions should be provided.

3. The AOJ should then review the obtained VA examination report to ensure that the opinion contained therein is responsive to the question posed.

4. The AOJ should then review the record and readjudicate the claim for service connection for degenerative arthritis of the lumbar spine, performing all additional development deemed necessary.  If the issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


